OPINION — AG — QUESTION(1): IS IT MANDATORY FOR THE BOARD OF COUNTY COMMISSIONERS TO CALL AN ELECTION AS PROVIDED FOR IN 8 O.S. 133 [8-133] IF A PETITION IS FILED WITH THE COUNTY COMMISSIONERS BY TWENTY FIVE RESIDENT TAXPAYERS ?, QUESTION(2): IS IT MANDATORY THAT THE COUNTY COMMISSIONERS CALL AN ELECTION UNDER 8 O.S. 133 [8-133] FOR THE PURPOSE OF ORGANIZING A COUNTY CEMETERY ASSOCIATION ? — IT IS THE MANDATORY DUTY UNDER 8 O.S. 133 [8-133] OF EACH COUNTY COMMISSIONER TO CALL SAID MASS MEETING UPON BEING PETITIONED TO DO SO BY TWENTY FIVE RESIDENT CITIZENS OF THE COUNTY. AFTER THE ORGANIZATION MEETING IT WILL BE THE DUTY OF THE COUNTY COMMISSIONERS TO CALL MASS MEETINGS EACH ODD NUMBERED YEAR FOR ELECTING THE SUCCESSORS TO THE MEMBERS OF THE ASSOCIATION (VACANCIES), QUESTION(3): IS THE CEMETERY ASSOCIATION REQUIRED TO TAKE CHARGE OF ALL PUBLIC OWNED CEMETERIES OTHER THAN THOSE EXCEPTED BY THE STATUTE, OR MAY THEY SELECT WHAT CEMETERIES THEY WANT TO ? — THE COUNTY CEMETERY ASSOCIATION WOULD TAKE OVER THE DUTIES OF THE BOARD OF COUNTY COMMISSIONERS WITH REFERENCE TO ALL CEMETERIES WHICH ARE PUBLICLY OWNED AND OPERATED UNDER THE PROVISION OF 8 O.S. 82 [8-82], 8 O.S. 87 [8-87] QUESTION(4): IF THIS PETITION IS SUFFICIENT TO AUTHORIZE THE BOARD OF COUNTY COMMISSIONERS TO CALL AN ELECTION TO ELECT MEMBERS OF THE CEMETERY ASSOCIATION ? — THE NEXT AVAILABLE TIME FOR HOLDING A MASS MEETING FOR THE PURPOSE OF ELECTING MEMBERS OF A COUNTY CEMETERY ASSOCIATION WILL BE THE FIRST MONDAY OF MAY, 1954. (VACANCIES, ELECTION, COUNTY OFFICERS) CITE: OPINION NO. OCTOBER 22, 1940 — FOLOWELL, 8 O.S. 140 [8-140], 8 O.S. 133 [8-133] 8 O.S. 32 [8-32], 8 O.S. 137 [8-137] (JAMES P. GARRETT)